Case 1:19-cv-00632-LMB-JFA Document 64 Filed 09/12/19 Page 1 of 3 PageID# 884



                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division



SVETLANA LOKHOVA,

                      Plaintiff,

       vs.                                        Civil No.: 1:19-cv-00632-TSE-JFA

STEFAN A. HALPER, DOW JONES &
COMPANY, INC., THE NEW YORK
TIMES COMPANY, WP COMPANY,
LLC, NBCUNIVERSAL MEDIA LLC,
AND MALCOLM NANCE,

                      Defendants.



             MOTION OF DEFENDANT THE NEW YORK TIMES COMPANY
                      TO DISMISS AMENDED COMPLAINT

       Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, and Local Civil Rule

7, Defendant The New York Times Company, by and through their undersigned counsel, hereby

moves this Court for an Order dismissing the Amended Complaint in this action with prejudice

for failure to state a claim upon which relief can be granted. The Amended Complaint purports

to allege claims for defamation, common law conspiracy, and tortious interference against

Defendant. These claims fail as a matter of law. As set forth more fully in the Memorandum of

Law submitted in support of this Motion, the grounds for dismissal are:

       1.      Plaintiff’s defamation claim is barred by the statute of limitations.

       2.      Plaintiff’s defamation claim fails because the words at issue are not defamatory as

a matter of law: they lack defamatory meaning; they are non-actionable expressions of subjective

opinion; and they are not “of and concerning” plaintiff.
Case 1:19-cv-00632-LMB-JFA Document 64 Filed 09/12/19 Page 2 of 3 PageID# 885



       3.      Plaintiff’s conspiracy and tortious interference claims are barred by the First

Amendment and plaintiff also has failed adequately to plead the elements of the claims.

       The above are questions of law to be decided by this Court in the first instance. Because

the defects in the Amended Complaint are fatal to Plaintiffs’ prima facie case, her claims for

defamation cannot be maintained.

       Defendant respectfully requests a hearing on this matter.

       WHEREFORE, Defendant respectfully requests that the Court enter an order granting the

motion to dismiss and dismissing the Amended Complaint with prejudice.


Dated: September 12, 2019               Respectfully submitted,



                                        /s/ John F. Hundley
                                        John F. Hundley, Va. Bar No. 36166
                                        Ballard Spahr LLP
                                        1909 K Street NW, 12th Floor
                                        Washington, DC 20006
                                        Tel: 202-661-2212
                                        Fax: 202-661-2299
                                        Email: hundleyj@ballardspahr.com

                                        Dana R. Green (admitted pro hac vice)
                                        The New York Times Company
                                        Legal Department
                                        620 8th Avenue
                                        New York, NY 10018
                                        Tel: 212-556-5290
                                        Fax: 212-556-4634
                                        Email: dana.green@nytimes.com

                                        Attorneys for The New York Times Company
Case 1:19-cv-00632-LMB-JFA Document 64 Filed 09/12/19 Page 3 of 3 PageID# 886



                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of September, 2019, I electronically filed the

foregoing Motion of Defendant The New York Times Company to Dismiss Amended Complaint

with the Clerk of Court using the CM/ECF system, which will then send a notification of such

filing (NEF) to all counsel of record:



                                             /s/ John F. Hundley
                                             John F. Hundley, Va. Bar No. 36166
                                             Ballard Spahr LLP
                                             1909 K Street NW, 12th Floor
                                             Washington, DC 20006
                                             Tel: 202-661-2212
                                             Fax: 202-661-2299
                                             Email: hundleyj@ballardspahr.com
